PER CURIAM
Defendants appeal from a judgment in an action to foreclose on a loan agreement. The judgment is not final or appealable and we dismiss the appeal.
Plaintiff initiated this action and moved for summary judgment two months later. Defendants subsequently filed an answer in which they asserted several affirmative defenses and counterclaims. The court entered a summary judgment in favor of plaintiff on its claim. Although plaintiff asserts that a final judgment was entered, there is nothing in the record indicating that the trial court intended its summary judgment order and accompanying judgment to decide the counterclaims. Defendants did not file their answer until after the summary judgment hearing, and plaintiff did not file a responsive pleading or submit written arguments controverting defendant’s counterclaims. The judgment did not dispose of the counterclaims and is not appealable. ORCP 67B.
Appeal dismissed.